DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks, filed 05/06/2021, with respect to the following objections and rejections have been fully considered and are persuasive.
Specification
Examiner notes that the previous informalities pointed out in the Office Action dated February 16, 2021, have been corrected by the Applicant via amendment. In view of this, the objections to the specification have been withdrawn.
112 Rejections
Examiner notes that the previous 112(b) indefiniteness rejection pointed out in the Office Action dated February 16, 2021 has been corrected by the Applicant via amendment. In view of this, the rejection to claim 11 has been withdrawn.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance.
The subject matter of the independent claims filed on 05/06/2021 could either not be found or was not suggested in the prior art of record.
With respect to claim 1, the prior art of record does not disclose or render obvious at the effective filing date of the invention the feature of a fluid actuator disposed on the body and operable for discharging fluid coolant from a fluid reservoir, 
With respect to claim 16, the prior art of record does not disclose or render obvious at the effective filing date of the invention the feature of a plunger positioned within the fluid reservoir, wherein the plunger is configured to longitudinally translate relative to the rotation knob, in combination with the other elements recited in the independent claim.
With respect to claim 28, the prior art of record does not disclose or render obvious at the effective filing date of the invention the feature of a plunger positioned within the fluid reservoir, wherein the plunger is configured to longitudinally translate relative to the rotation knob, in combination with the other elements recited in the independent claim.
The closest relevant art is Stokes et al. (PGPub US 2016/0143658), which discloses a surgical instrument (100 in general view Fig. 2) comprising a body (122), a shaft assembly (130) distally extending from the body (122) and including an acoustic waveguide (28 in overview Fig. 1) configured to couple with an ultrasonic transducer (26), an end effector (140 in general view Fig. 2) including an ultrasonic blade (160 in Fig. 2 or 24 in overview Fig. 1) in acoustic communication with the acoustic waveguide (24 coupled to 28 in overview Fig. 1) and a clamp arm (144 in general view Fig. 2) movably coupled to the ultrasonic blade (160 in Fig. 2 or 24 in overview Fig. 1) and configured to move from an open position toward a closed position for compressing a tissue against the ultrasonic paragraph 119). Stokes et al. further discloses a clamp actuator (128) movably coupled relative to the body and configured to selectively move from a first actuator position toward a second actuator position wherein the clamp actuator is operatively coupled to the clamp arm to thereby direct movement of the clamp arm from the open position toward the closed position as the clamp actuator respectively moves from the first actuator position to the second actuator position (paragraph 119). Additionally, Stokes et al. discloses a blade cooling system (750 in Figs. 46a-b) operatively coupled to the clamp actuator (Figs. 46a-b) and selectively operable to discharge a fluid coolant onto the ultrasonic blade (paragraph 180) while the clamp actuator remains in the first actuator position, a knob (751 in Figs. 46a-b) operatively connected to the end effector (), wherein the knob (751) is configured to rotate about the longitudinal axis to thereby rotate the end effector about the longitudinal axis (PP [0121]: “Rotation knob (139) is operable to rotate the entire shaft assembly (130) and end effector (140) relative to handle assembly (120) about a longitudinal axis of shaft assembly (130)”, PP [0178]: “Rotation knob assembly (750) is configured to operate substantially similar to rotation knob (139)”), and wherein the blade cooling system (750) includes a fluid reservoir (752) within the knob (751); and a fluid actuator (756, 757, 758, and 759) disposed on the body (770) and operable for discharging the fluid coolant (PP [0181]: “As shown in FIG. 46B, as rotatable knob (751) is driven proximally by overcoming the distal bias of spring (759), annular flange (757) pressurizes the liquid coolant within rotatable knob (751). This pressurized liquid coolant is then driven through tube (782) to the end effector to thereby provide liquid coolant to the ultrasonic blade”) from the fluid reservoir (752), wherein the fluid actuator (756, 757, 758, and 759) is configured to translate parallel to the longitudinal axis (Figs. 46a-b), wherein the fluid actuator (756, 757, 758, and 759) is configured to discharge the fluid coolant from the fluid reservoir (752) as the fluid actuator (756, 757, 758, and 759) is translated (PP [0181]).
	However, since the fluid actuator (756, 757, 758, and 759) disclosed by Stokes et al. creates a vacuum to discharge the fluid coolant only when translated proximally, Stokes et al. fails to disclose wherein the fluid actuator is operable to discharge the fluid coolant from the fluid reservoir as the fluid actuator is translated distally along the longitudinal axis. Furthermore, since the fluid actuator (756, 757, 758, and 759) disclosed by Stokes et al. is part of the knob (751) and cannot move independently of the knob, Stokes et al. fails to disclose wherein the plunger is configured to longitudinally translate relative to the rotation knob.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bridget E. Rabaglia whose telephone number is (571)272-2908.  The examiner can normally be reached on Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIDGET E. RABAGLIA/
Examiner, Art Unit 3771    

/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771